DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, 13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the LC compression".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bubble".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the frequency band".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-12, 14-22 and 25-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7-13, 16-18, and 21 of U.S. Patent No. 10727610 (hereinafter “the Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
	Claim 1: the Patent recites an antenna comprising: an antenna element array having a plurality of radiating radio-frequency (RF) antenna elements formed using portions of first and second substrates with a liquid crystal (LC) therebetween, and a structure between the first and second substrates and outside the area of the RF antenna elements to collect LC from an area between the first and second substrates forming the RF antenna elements due to LC expansion (see claim 1 of the Patent which, in addition to other elements, recites at least these limitations, i.e., claim 1 of the instant application is broader than claim 1 of the Patent).
	Claim 2: the Patent recites the antenna defined in Claim 1 wherein the LC expansion is due to an environmental change (see claim 2 of the Patent).

	Claim 4: the Patent recites the antenna defined in claim 1 wherein the structure is operable to provide LC to the area between the first and second substrates forming the RF antenna elements due to LC contraction (see claim 1 of the Patent).
	Claim 5: the Patent recites the antenna defined in Claim 4 wherein the LC compression is due to an environmental change (presumably the compression is a contraction due to the 35 U.S.C. 112(b) rejection; see claim 2 of the Patent).
	Claim 6: the Patent recites the antenna defined in Claim 5 wherein the environmental changes include a change in pressure or temperature (see claim 3 of the Patent).
	Claim 7: the Patent recites the antenna defined in Claim 1 wherein stiffness of the first substrate outside the area of the RF antenna elements is less than within the area (see claim 7 of the Patent).
	Claim 8: the Patent recites the antenna defined in Claim 1 wherein the first and second substrates are separated by a plurality of spacers (see claim 1 and 8 of the Patent).
	Claim 9: the Patent recites the antenna defined in Claim 8 wherein one or more spacers in the area outside of the RF antenna elements have a spring constant that is different than the spring constant of spacers within the area of the RF antenna elements (see claim 9 of the Patent).

	Claim 11: the Patent recites the antenna defined in Claim 8 wherein spacers within the area outside the of the RF antenna elements are shorter than spacers within the area of the RF antenna elements (see claim 11 of the Patent).
	Claim 12: the Patent recites the antenna defined in Claim 1 wherein the structure includes a compressible medium (see claim 12 of the Patent).
	Claim 14: the Patent recites the antenna defined in Claim 1 wherein the structure is in constant hydraulic contact with the LC in the area of the RF elements (see claim 13 of the Patent).
	Claim 15: the Patent recites the antenna defined in Claim 1 further comprising: an antenna feed to input a feed wave that propagates concentrically from the feed; a plurality of slots; a plurality of patches, wherein each of the patches is co-located over and separated from a slot in the plurality of slots using the LC and forming a patch/slot pair, each patch/slot pair being controlled by application of a voltage to the patch in the pair specified by a control pattern (see claim 16 of the Patent).
	Claim 16: the Patent recites the antenna defined in Claim 15 wherein the antenna elements are controlled and operable together to form a beam for the frequency band for use in holographic beam steering (see claim 17 of the Patent).
	Claim 17: the Patent recites an antenna comprising: an antenna element array having a plurality of radiating radio-frequency (RF) antenna elements formed using portions of first and second substrates with a liquid crystal (LC) therebetween, and a 
	Claim 18: the Patent recites the antenna defined in Claim 17 wherein the environmental changes include a change in pressure or temperature (see claim 3 or 21 of the Patent).
	Claim 19: the Patent recites the antenna defined in Claim 17 wherein stiffness of the first substrate outside the area of the RF antenna elements is less than within the area (see claim 7 of the Patent).
	Claim 20: the Patent recites the antenna defined in Claim 17 wherein the first and second substrates are separated by a plurality of spacers, and one or more spacers in the area outside of the RF antenna elements have a spring constant that is different than the spring constant of spacers within the area of the RF antenna elements (see claim 1, 8-9 of the Patent).
	Claim 21: the Patent recites the antenna defined in Claim 17 wherein the first and second substrates are separated by a plurality of spacers, and spacer density with the area outside of the RF antenna elements is less than within the area of the RF antenna elements (see claim 1, 8 and 10 of the Patent).
	Claim 22: the Patent recites the antenna defined in Claim 17 wherein the first and second substrates are separated by a plurality of spacers, and spacers within the area 
Claim 25: the Patent recites an antenna comprising: an antenna element array having a plurality of radiating radio-frequency (RF) antenna elements formed using portions of first and second substrates with a liquid crystal (LC) therebetween, and an LC reservoir to collect LC from an area between the first and second substrates forming the RF antenna elements due to LC expansion due to at least one environmental change (see claim 18 of the Patent which recites at least these limitations).
	Claim 26: the Patent recites the antenna defined in claim 25 wherein the LC reservoir is operable to provide LC to the area between the first and second substrates forming the RF antenna elements due to LC contraction that occurs due to at least one environmental change (see claim 18 of the Patent).
	Claim 27: the Patent recites the antenna defined in Claim 24 wherein the structure is in constant hydraulic contact with the LC in the area of the RF antenna elements (see claim 13 of the Patent where it is obvious to utilize the teachings of constant hydraulic contact with the LC in the area of the RF antenna elements in the claim 18 invention of the Patent for purposes of collecting and providing the LC instantly based on environmental pressure and/or temperature changes).

Claim 1-12, 14, 17-22, and 25-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-23, 26-32, 37, and 40 of copending Application No. 16940027 (hereinafter “Reference Application”). of the following reasons:
	Claim 1: the Reference Application recites an antenna comprising: an antenna element array having a plurality of radiating radio-frequency (RF) antenna elements formed using portions of first and second substrates with a liquid crystal (LC) therebetween, and a structure between the first and second substrates and outside the area of the RF antenna elements to collect LC from an area between the first and second substrates forming the RF antenna elements due to LC expansion (see claim 1 of the Reference Application which, in addition to other elements, recites at least these limitations, i.e., claim 1 of the instant application is broader than claim 21 of the Reference Application).
	Claim 2: the Reference Application recites the antenna defined in Claim 1 wherein the LC expansion is due to an environmental change (see claim 22 of the Reference Application).
Claim 3: the Reference Application recites the antenna defined in Claim 2 wherein the environmental changes include a change in pressure or temperature (see claim 23 of the Reference Application).
	Claim 4: the Reference Application recites the antenna defined in claim 1 wherein the structure is operable to provide LC to the area between the first and second substrates forming the RF antenna elements due to LC contraction (see claim 21 of the Reference Application).
	Claim 5: the Reference Application recites the antenna defined in Claim 4 wherein the LC compression is due to an environmental change (presumably the 
	Claim 6: the Reference Application recites the antenna defined in Claim 5 wherein the environmental changes include a change in pressure or temperature (see claim 23 of the Reference Application).
	Claim 7: the Reference Application recites the antenna defined in Claim 1 wherein stiffness of the first substrate outside the area of the RF antenna elements is less than within the area (see claim 26 of the Reference Application).
	Claim 8: the Reference Application recites the antenna defined in Claim 1 wherein the first and second substrates are separated by a plurality of spacers (see claim 21 and 27 of the Reference Application).
	Claim 9: the Reference Application recites the antenna defined in Claim 8 wherein one or more spacers in the area outside of the RF antenna elements have a spring constant that is different than the spring constant of spacers within the area of the RF antenna elements (see claim 28 of the Reference Application).
	Claim 10: the Reference Application recites the antenna defined in Claim 8 wherein spacer density with the area outside the of the RF antenna elements is less than within the area of the RF antenna elements (see claim 29 of the Reference Application).
	Claim 11: the Reference Application recites the antenna defined in Claim 8 wherein spacers within the area outside the of the RF antenna elements are shorter than spacers within the area of the RF antenna elements (see claim 30 of the Reference Application).

	Claim 14: the Reference Application recites the antenna defined in Claim 1 wherein the structure is in constant hydraulic contact with the LC in the area of the RF elements (see claim 32 of the Reference Application).
	Claim 17: the Reference Application recites an antenna comprising: an antenna element array having a plurality of radiating radio-frequency (RF) antenna elements formed using portions of first and second substrates with a liquid crystal (LC) therebetween, and a structure between the first and second substrates and outside the area of the RF antenna elements to a structure to act as both a source and sink for LC from an area of the RF antenna elements due to LC expansion or contraction, the LC expansion and contraction being due to environmental changes (see claim 21-22 and 37 of the Reference Application; where a ‘source’ for the LC and a ‘sink’ for the LC is equivalent to ‘provide’ LC and ‘collect’ LC as recited in claim of the Reference Application).
	Claim 18: the Reference Application recites the antenna defined in Claim 17 wherein the environmental changes include a change in pressure or temperature (see claim 23 or 37 of the Reference Application).
	Claim 19: the Reference Application recites the antenna defined in Claim 17 wherein stiffness of the first substrate outside the area of the RF antenna elements is less than within the area (see claim 26 of the Reference Application).

	Claim 21: the Reference Application recites the antenna defined in Claim 17 wherein the first and second substrates are separated by a plurality of spacers, and spacer density with the area outside of the RF antenna elements is less than within the area of the RF antenna elements (see claim 1, 8 and 10 of the Reference Application).
	Claim 22: the Reference Application recites the antenna defined in Claim 17 wherein the first and second substrates are separated by a plurality of spacers, and spacers within the area outside of the RF antenna elements are shorter than spacers within the area of the RF antenna elements (see claim 21, 30 of the Reference Application).
Claim 25: the Reference Application recites an antenna comprising: an antenna element array having a plurality of radiating radio-frequency (RF) antenna elements formed using portions of first and second substrates with a liquid crystal (LC) therebetween, and an LC reservoir to collect LC from an area between the first and second substrates forming the RF antenna elements due to LC expansion due to at least one environmental change (see claim 37 of the Reference Application which recites at least these limitations).
	Claim 26: the Reference Application recites the antenna defined in claim 25 wherein the LC reservoir is operable to provide LC to the area between the first and 
	Claim 27: the Reference Application recites the antenna defined in Claim 24 wherein the structure is in constant hydraulic contact with the LC in the area of the RF antenna elements (see claim 40 of the Reference Application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180205156 A1 (hereinafter “Li”).
	Claim 25: Li teaches an antenna (e.g., see 1 in FIG. 1) comprising: an antenna element array having a plurality of radiating radio-frequency (RF) antenna elements (e.g., see 11 in FIG. 1, 111, 112, 113 in FIG. 3, Para. 30) formed using portions of first and second substrates (e.g., see 101 and 102) with a liquid crystal (LC) (e.g., see 114, Para. 31) therebetween, and an LC reservoir (e.g., see 30, 40) to collect LC from an area between the first and second substrates forming the RF antenna elements (e.g., see Para. 35 whereas circulating collects LC from an area between 101 and 102) due to 
	Claim 26: Li teaches the antenna defined in claim 25 wherein the LC reservoir is operable to provide LC to the area between the first and second substrates forming the RF antenna elements due to LC contraction that occurs due to at least one environmental change (whereas the circulation can provide LC to the area between 101 and 102).
	Claim 27: Li teaches the antenna defined in Claim 24 wherein the structure is in constant hydraulic contact with the LC in the area of the RF antenna elements (where 30 and 40 provide constant contact with the LC between 101 and 102).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190165471 A1 teaches a liquid crystal between two substrates in an antenna elements array area. US 20180138593 A1 teaches liquid crystal between two substrates separated by photospacers in an antenna elements array area. US 20200303817 A1 teaches temperature limits for liquid crystal based on distance between two substrates with LC therebetween with antenna units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL PATEL/Examiner, Art Unit 2845